DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 7/10/2020.
3.	This Office Action is made Non-Final.
4.	Claims 1-20 are pending.
5.	Claims 7, 10, and 17 are objected to for allowable subject matter.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 11/17/2020 and 3/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
7.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Allowable Subject Matter
8.	Claims 7, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-6, 8-9, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. US 20170078051 hereafter Han.

As to Claim 1.       Han discloses a method, comprising: determining, by a terminal device, at least two transport blocks [Abstract: A method by a terminal provided; the method by the terminal includes transmitting two transport blocks];
and sending, by the terminal device [i.e. UE-user equipment], first information [i.e. data or control information-(UCI) on PUSCH/PUCCH] using the at least two transport blocks [Fig. 5 (Configuration of UE), Sections 0060, 0087: The UE generate a data signal and/or UCI signal supporting UL MIMO, up to two codewords (CWs) corresponds to the TBs, i.e., CW0 is equal to TB1 and CW1 is equal to TB2. Two TBs are transmitted on the UL PUSCHs and the ACK/NACK state information per TB is transmitted to the eNB],
wherein the first information [i.e. data or control information-(UCI) on PUSCH/PUCCH] comprises data information or control information [Section 0059: Typically, the Uplink Control Information (UCI), is transmitted on a Physical Uplink Control Channel (PUCCH), and the UL data is transmitted on the PUSCH; the UCI and the data are multiplexed].
and wherein each transport block of the at least two transport blocks carries the first information [Section 0059, 0087: The Uplink Control Information (UCI), is transmitted on PUCCH and the UL data is transmitted on the PUSCH; the UCI and the data are multiplexed. Two TBs are transmitted on the UL PUSCHs and the ACK/NACK state information per TB is transmitted to the eNB].

As to Claim 2.   Han discloses the method according to claim 1, wherein determining, by the terminal device [i.e. UE (user equipment) or terminal], the at least two transport blocks comprises [Abstract: A method by a terminal provided; the method by the terminal includes transmitting two transport blocks]:
	determining, by the terminal device, first indication information [Section 0028:DCI for UL for PUSCH transmission includes information elements (IEs)], wherein the first indication information [Section 0031: Resource assignment information: This IE is defined for indicating the resource assigned for PUSCH transmission] indicates a parameter values of at least one parameter corresponding to the at least two transport blocks and the at least one parameter comprises: a first time period; a bandwidth part (BWP); a precoding matrix parameter; a network identifier; a reference signal; a cell index; or a first joint identifier [Sections 0036, 0068, 0121: The IE (information element) is bit set to a precoding matrix indicator (PMI). A RNTI (Radio Network Temporary Identifier) is in association with PUSCH transmission. UE transmits the TBs using the UL RS (reference signal) parameters corresponding to the respective TBs],
[Section 0027, 0112: Chase combining (CB) and IR schemes (i.e. Joint Decoding Mechanisms) in which CB is a method that combines initial transmission and retransmission in the decoding process. A number of TBs depend on value of rank and used in decoding process. Note: Applicant’s PgPUb Section 0111 states Joint Decoding mechanism are classified into chase combining and incremental redundancy (IR)].
 and determining, by the terminal device, the at least two transport blocks based on the first indication information [Section 0033, 0121: IE (information element) indicates corresponding and value of TBs. UE transmits the TBs using the UL RS (reference signal) parameters corresponding to the respective TBs].

As to Claim 3. Han discloses the method according to claim 2, wherein the at least two transport blocks comprise a first transport block and a second transport block, and [Abstract: A method by a terminal provided; the method by the terminal includes transmitting two transport blocks],
wherein: the first indication information [i.e. DCI-IE] indicates that a first parameter in the at least one parameter [i.e. PMI, RS, RNTI] corresponds to a plurality of parameter values [Section 0028, 0031, 0036, 0121: DCI for UL for PUSCH transmission includes information elements (IEs). IE is defined for indicating the resource assigned for PUSCH transmission. The IE (information element) is bit set to a precoding matrix indicator (PMI). UE transmits the TBs using the UL RS (reference signal) parameters corresponding to the respective TBs],
or the first indication information indicates that a second parameter in the at least one parameter corresponds to one parameter value, and parameter values of the second parameter corresponding to the first transport block and the second transport block are the same [Section 0035, 0121: The assigned RSs having different indices. UE transmits the TBs using the UL RS (reference signal) parameters corresponding to the respective TBs. Note limitation recites “or”].

As to Claim 4.   Han discloses the method according to claim 2, wherein the first indication information indicates a joint identifier [i.e. Chase Combining or IR] corresponding to the at least two transport blocks [Section 0027, 0112: Chase combining (CB) and IR schemes (i.e. Joint Decoding Mechanisms) in which CB is a method that combines initial transmission and retransmission in the decoding process. A number of TBs depend on value of rank and used in decoding process. Note: Applicant’s PgPUb Section 0111 states Joint Decoding mechanism are classified into chase combining and incremental redundancy (IR)],
and determining, by the terminal device, the at least two transport blocks based on the first indication information comprises [Sections 0098-0100, 0121: DCI grant for PUSCH in UL includes IEs; IE (information elements) notifies of scheme for up to 2 TBs. UE transmits the TBs using the UL RS (reference signal) parameters corresponding to the respective TBs],

determining, by the terminal device, transport blocks that are in a plurality of transport blocks and whose identifiers are associated with the joint identifier indicated by the first or determining, by the terminal device, transport blocks whose identifiers are the same as the joint identifier indicated by the first indication information as the at least two transport blocks [Sections 0017, 0027, 0033, 0112: In general, TBs are performed in association with a sequence number. Chase combining (CB) and IR schemes (i.e. Joint Decoding Mechanisms) in which CB is a method that combines initial transmission and retransmission in the decoding process. IE (information element) indicates corresponding and value of TBs. A number of TBs depend on value of rank and used in decoding process. Note: Applicant’s PgPUb Section 0111 states Joint Decoding mechanism are classified into chase combining and incremental redundancy (IR)].

As to Claim 5.     Han discloses the method according to claim 4, further comprising: receiving, by the terminal device, downlink control information (DCI) [Sections 0098-0100: DCI grant for PUSCH in UL includes IEs; IE (information elements) notifies of scheme for up to 2 TBs], wherein the DCI comprises the joint identifier [i.e. CB/IR], and the DCI indicates the at least two transport blocks [Sections 0027, 0028, 0033: Chase combining (CB) and IR schemes (i.e. Joint Decoding Mechanisms) in which CB is a method that combines initial transmission and retransmission in the decoding process. IE (information element) indicates corresponding and value of TBs. DCI for UL for PUSCH transmission includes information elements (IEs). IE (information element) indicates corresponding and value of TBs].

As to Claim 6.    Han discloses the method according to claim 1, wherein determining, by the terminal device [i.e. UE (user equipment) or terminal], the at least two transport blocks [Abstract: A method by a terminal provided; the method by the terminal includes transmitting two transport blocks]:
determining, by the terminal device, second indication information [i.e. DCI-IE], wherein the second indication information [Section 0028-0029: The DCI for UL grant for PUSCH transmission includes Information Elements (IEs). A flag for differentiating between DCI formats for assignment] indicates a parameter value of at least one parameter corresponding to the at least two transport blocks [Sections 0098-0100: DCI grant for PUSCH in UL includes IEs; IE (information elements) notifies of scheme for up to 2 TBs], and the at least one parameter comprises: a transport block size; a hybrid automatic repeat request (HARQ) process number; a new data indicator (NDI); a HARQ-acknowledgment (HARQ-ACK) resource; a redundancy version (RV); a time domain resource; a frequency domain resource; a first timer start time; or a second joint identifier [Sections 0016, 0027, 0084: The eNB sends an UL (uplink means to UE) grant corresponding to HARQ PID (process identifier) includes New Data Indicator (NDI) in which the UE performs initial transmission of PUSCH. IR is a method for combining an initial transmission and its retransmission having different RVs (redundancy versions). PUSCH is multiplexed on the time domain],
wherein the second joint identifier is used to indicate transport blocks used for joint decoding [Sections 0017, 0027, 0033, 0112: In general, TBs are performed in association with a sequence number. Chase combining (CB) and IR schemes (i.e. Joint Decoding Mechanisms) in which CB is a method that combines initial transmission and retransmission in the decoding process. IE (information element) indicates corresponding and value of TBs. A number of TBs depend on value of rank and used in decoding process. Note: Applicant’s PgPUb Section 0111 states Joint Decoding mechanism are classified into chase combining and incremental redundancy (IR)]; and determining, by the terminal device, the at least two transport blocks based on the second indication information [Sections 0098-0100: DCI grant for PUSCH in UL includes IEs; IE (information elements) notifies of scheme for up to 2 TBs].

As to Claim 8.    Han discloses the method according to claim 1, wherein the at least two transport blocks correspond to at least one first uplink channel [i.e. PUSCH or PUCCH], and the method further comprises [Section 0087: Two TBs are transmitted on the UL PUSCHs and the ACK/NACK state information per TB is transmitted to the eNB]: 
determining, by the terminal device, a priority [i.e. Rank] of the at least one first uplink channel [i.e. PUSCH/PUCCH], wherein the priority of the first uplink channel is used for uplink power allocation [Sections 0034, 0036: Transmit Power Control: This is an IE indicating the transmit power for use in PUSCH transmission. The IE is set for PUSCH and indicate Rank Indicator (RI)].

As to Claim 9.   Han discloses the method according to claim 8, wherein determining, by the terminal device [i.e. UE (user equipment) or terminal], the priority of the at least one first uplink channel [i.e. PUSCH or PUCCH] comprises: determining, by the terminal device, a parameter value of at least one parameter corresponding to the at least one first uplink channel [Sections 0034, 0036: Transmit Power Control: This is an IE indicating the transmit power for use in PUSCH transmission. The IE is set for PUSCH and indicate Rank Indicator (RI)],
at least one parameter corresponding to the at least one first uplink channel [i.e. PUSCH/PUCCH], comprises: a modulation and coding scheme; a physical downlink control channel (PDCCH) control channel element (CCE) level; initially configured transmit power Po_Pusch ; a path-loss-value scale factor; a path loss value; a cell corresponding to the at least one first uplink channel; a carrier corresponding to the at least one first uplink channel; or a bandwidth part (BWP) corresponding to the at least one first uplink channel [Sections 0032, 0059: Modulation and Coding scheme: This is an IE that indicates the modulation and coding scheme for use in PUSCH transmission. In the transmitting the UCI and UL data to maintain the single carrier property, the UCI is multiplexed on the PUSCH], 
and determining, by the terminal device, the priority of the at least one first uplink channel based on the parameter value of the at least one parameter of the at least one first uplink channel [Sections 0032, 0034, 0036, 0059: Modulation and Coding scheme: This is an IE that indicates the modulation and coding scheme for use in PUSCH transmission. Transmit Power Control: This is an IE indicating the transmit power for use in PUSCH transmission. The IE is set for PUSCH and indicate Rank Indicator (RI). In the transmitting the UCI and UL data to maintain the single carrier property, the UCI is multiplexed on the PUSCH].

As to Claim 11.     Han discloses the method according to claim 1, wherein: a first transport block of the at least two transport blocks is used for initial transmission, and a second transport block of the at least two transport blocks is used for retransmission; or each of the at least two transport blocks are used for retransmission; or each of the at least two transport blocks are used for initial transmission [Sections 0033, 0112, 0115, 0130: An IE indicating whether the corresponding grant is an initial transmission of a new TB or a retransmission. A number of TBs to be transmitted is determined depending on the value of the rank; As the number of TBs decreases, the value of the rank also decreases in the retransmission as compared to the initial transmission. Assuming the UL MIMO transmission, the initial grant has the information on the two TBs. Indicates retransmission of one of the two TBs of the initial transmission]. 

As to Claim 12.  Han discloses the method according to claim 1, wherein before determining, by the terminal device [i.e. UE (user equipment) or terminal], the at least two transport blocks, the method further comprises [Abstract: A method by a terminal provided; the method by the terminal includes transmitting two transport blocks]:
	receiving, by the terminal device, first configuration information, wherein the first configuration information is usable to configure information usable by the terminal device [Section 0011, 0023: The eNB can configure and transmit a Physical Downlink Shared Channel (PDSCH) and inform the UE of the transmission property. The eNB transmits PDCCH to grant PUSCH retransmission having the new transmission property to the UE, and transmitting the NACK to request for retransmission] to perform duplicate transmission using two or more transport blocks of the at least two transport blocks, and the information comprises data information or control information [Sections 0032, 0041, 0060: Some code points of this IE are defined to indicate the RV (redundancy version) for retransmission. The terminal configured to transmit two transport blocks, and adjust retransmission. The UE generate a data signal and/or UCI signal supporting UL MIMO, up to two codewords (CWs) corresponds to the TBs, i.e., CW0 is equal to TB1 and CW1 is equal to TB2].

As to Claim 13.     Han discloses a method, comprising: receiving, by a network device [i.e. Base Station-BS/eNB], at least two transport blocks sent by a terminal device [Abstract, Section 0042: A method by a terminal provided; the method by the terminal includes transmitting two transport blocks. The base station includes a transceiver and a controller configured to receive two transport blocks (TBs)];
and decoding [Fig. 6 (Configuration of BS includes decoding and demodulation units for data and control information-321/323)], by the network device [i.e. Base station/eNB], first information [i.e. data or control information/UCI] transmitted using the at least two transport blocks [Sections 0097, 0104: Per-CW (codeword/TB) are transferred to a data demodulation and decoding block 321 and UCI transferred to the UCI demodulation and decoding block-323; the base station receives the data successfully. Specifically, it is assumed that two TB transmissions are granted, and eNB performs demodulation and decoding on PUSCH and eNB determines whether the PUSCH is decoded successfully since the two TBs are transmitted],
wherein the first information [i.e. data or control information-(UCI) on PUSCH/PUCCH] comprises data information or control information [Section 0059: Typically, the Uplink Control Information (UCI), is transmitted on a Physical Uplink Control Channel (PUCCH), and the UL data is transmitted on the PUSCH; the UCI and the data are multiplexed],
[Fig. 6 (Configuration of BS includes decoding and demodulation units for data and control information-321/323)], by the network device [i.e. BS/eNB], the first information transmitted using the at least two transport blocks comprises [Fig. 6, Section 0087, 0097, 0104: Two TBs are transmitted on the UL PUSCHs and the ACK/NACK state information per TB is transmitted to the eNB. Per-CW (codeword/TB) are transferred to a data demodulation and decoding block 321 and UCI transferred to the UCI demodulation and decoding block-323; the base station receives the data successfully. Specifically, it is assumed that two TB transmissions are granted, and eNB performs demodulation and decoding on PUSCH],
decoding [Fig. 6 (Configuration of BS includes decoding and demodulation units for data and control information-321/323)], by the network device [i.e. BS/eNB], at least one transport block of the at least two transport blocks to obtain the first information; or jointly decoding, by the network device, a plurality of transport blocks in the at least two transport blocks to obtain the first information [Fig. 6, Section 0087, 0097: Two TBs are transmitted on the UL PUSCHs and the ACK/NACK state information per TB is transmitted to the eNB. Per-CW (codeword/TB) are transferred to a data demodulation and decoding block 321 and UCI transferred to the UCI demodulation and decoding block-323; the base station receives the data successfully].

As to Claim 14.    Han discloses the method according to claim 13, further comprising: sending, by the network device [i.e. Base Station-BS/eNB], first indication information [i.e. DCI-IE] to the terminal device [Section 0086: In general, the eNB transmit DCI signal via PDCCH to UE’s receiver], 
[Section 0028, 0031, 0033, 0121:DCI for UL for PUSCH transmission includes information elements (IEs). Resource assignment information: This IE is defined for indicating the resource assigned for PUSCH transmission. IE (information element) indicates corresponding and value of TBs. UE transmits the TBs using the UL RS (reference signal) parameters corresponding to the respective TBs], and the at least one parameter comprises: a first time period; a bandwidth part (BWP); a precoding matrix parameter; a network identifier; a reference signal; a cell index; or a first joint identifier [Sections 0036, 0068, 0121: The IE (information element) is bit set to a precoding matrix indicator (PMI). A RNTI (Radio Network Temporary Identifier) is in association with PUSCH transmission. UE transmits the TBs using the UL RS (reference signal) parameters corresponding to the respective TBs],
wherein the first joint identifier indicates transport blocks usable for joint decoding [Section 0027, 0112: Chase combining (CB) and IR schemes (i.e. Joint Decoding Mechanisms) in which CB is a method that combines initial transmission and retransmission in the decoding process. A number of TBs depend on value of rank and used in decoding process. Note: Applicant’s PgPUb Section 0111 states Joint Decoding mechanism are classified into chase combining and incremental redundancy (IR)]. 

As to Claim 15.   Han discloses the method according to claim 14, wherein the at least two transport blocks comprise a first transport block and a second transport block [Abstract: A method by a terminal provided; the method by the terminal includes transmitting two transport blocks],
[i.e. DCI-IE] indicates that a first parameter in the at least one parameter [i.e. PMI, RS, RNTI] corresponds to a plurality of parameter values [Section 0028, 0031, 0036, 0121: DCI for UL for PUSCH transmission includes information elements (IEs). IE is defined for indicating the resource assigned for PUSCH transmission. The IE (information element) is bit set to a precoding matrix indicator (PMI). UE transmits the TBs using the UL RS (reference signal) parameters corresponding to the respective TBs],
and parameter values of the first parameter corresponding to the first transport block and the second transport block are different; or the first indication information indicates that a second parameter in the at least one parameter corresponds to one parameter value, and parameter values of the second parameter corresponding to the first transport block and the second transport block are the same [Section 0035, 0121: The assigned RSs having different indices. UE transmits the TBs using the UL RS (reference signal) parameters corresponding to the respective TBs. Note limitation recites “or”].

As to Claim 16.   Han discloses the method according to claim 14, further comprising: sending, by the network device [i.e. Base Station-BS/eNB], second indication information [Section 0028-0029: The DCI for UL grant for PUSCH transmission includes Information Elements (IEs). A flag for differentiating between DCI formats for assignment]  to the terminal device, wherein the second indication information indicates a parameter value of at least one parameter corresponding to the at least two transport blocks [Sections 0098-0100: DCI grant for PUSCH in UL includes IEs; IE (information elements) notifies of scheme for up to 2 TBs] and the at least one parameter comprises: a transport block size; a hybrid automatic repeat request (HARQ) [Sections 0016, 0027, 0084: The eNB sends an UL (uplink means to UE) grant corresponding to HARQ PID (process identifier) includes New Data Indicator (NDI) in which the UE performs initial transmission of PUSCH. IR is a method for combining an initial transmission and its retransmission having different RVs (redundancy versions). PUSCH is multiplexed on the time domain],
      wherein the joint identifier indicates transport blocks usable for joint decoding [Sections 0017, 0027, 0033, 0112: In general, TBs are performed in association with a sequence number. Chase combining (CB) and IR schemes (i.e. Joint Decoding Mechanisms) in which CB is a method that combines initial transmission and retransmission in the decoding process. IE (information element) indicates corresponding and value of TBs. A number of TBs depend on value of rank and used in decoding process. Note: Applicant’s PgPUb Section 0111 states Joint Decoding mechanism are classified into chase combining and incremental redundancy (IR)].

As to Claim 18.    Han discloses the method according to claim 13, wherein: each of the at least two transport blocks are used for initial transmission; each of the at least two transport blocks are used for retransmission; or a first transport block of the at least two transport blocks is used for initial transmission, and a second transport block of the at least two transport blocks is used for retransmission [Sections 0033, 0112, 0115, 0130: An IE indicating whether the corresponding grant is an initial transmission of a new TB or a retransmission. A number of TBs to be transmitted is determined depending on the value of the rank; As the number of TBs decreases, the value of the rank also decreases in the retransmission as compared to the initial transmission. Assuming the UL MIMO transmission, the initial grant has the information on the two TBs. Indicates retransmission of one of the two TBs of the initial transmission]. 

As to Claim 19.     Han discloses the method according to claim 13, further comprising: sending, by the network device [i.e. Base Station-BS/eNB], first configuration information to the terminal device, wherein the first configuration information is usable to configure information that is usable by the terminal device [Section 0011, 0023: The eNB can configure and transmit a Physical Downlink Shared Channel (PDSCH) and inform the UE of the transmission property. The eNB transmits PDCCH to grant PUSCH retransmission having the new transmission property to the UE, and transmitting the NACK to request for retransmission] to perform duplicate transmission using two or more transport blocks, and the information comprises data information or control information [Sections 0032, 0041, 0060: Some code points of this IE are defined to indicate the RV (redundancy version) for retransmission. The terminal configured to transmit two transport blocks, and adjust retransmission. The UE generate a data signal and/or UCI signal supporting UL MIMO, up to two codewords (CWs) corresponds to the TBs, i.e., CW0 is equal to TB1 and CW1 is equal to TB2].

As to Claim 20.   Han discloses the method according to claim 13, wherein time domain resources on which transport blocks of the at least two transport blocks are located partially or completely overlap [Sections 0014, 0017, 0080:  The subframe is a unit resource allocation on a time axis. The TBs are performed in association with transmission interval of the subframes. In the LTE system, users use both time domain and frequency domain resources].

Conclusion
The prior art made of record and not relied upon Papasakellariou et al. US 20160337157 in particular Fig. 6, Section [0066] UL signals include data signals conveying data information, control signals conveying UL control information (UCI), and UL RS; The UE transmits data information or UCI through a respective physical UL shared channel (PUSCH) or a physical UL control channel (PDCCH); the eNB 102 select appropriate parameters for PDSCH transmissions to UE 114; Sections [0073-0074] The eNB receive PUSCH. The eNB includes a decoder and decodes data; Section [0139] The eNB 102 can receive receptions of repetitions for a PUSCH transmission, and subsequently perform demodulation and decoding of modulated data symbols in the buffered receptions of repetitions for the PUSCH transmission;  is considered pertinent to applicant's disclosure, see PTO-892. Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 3, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477